 
SECURITIES PURCHASE AGREEMENT
 
 
SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of April 4, 2008, by
and between Anthracite Capital, Inc., a Maryland corporation, with headquarters
located at 40 East 52nd Street, New York, New York 10022 (the "Company"), and
RECP IV Cite CMBS Equity, L.P., a Delaware limited partnership (the "Buyer") and
subsidiary of DLJ Real Estate Capital Partners IV, L.P. ("RECP").
 
 
WHEREAS:
 
A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the "1933 Act"), including, as applicable, the "safe
harbor" provisions of Rule 506 under Regulation D ("Regulation D") as
promulgated by the United States Securities and Exchange Commission (the "SEC")
under the 1933 Act;
 
B. The Board of Directors of the Company has authorized (i) a new series of
preferred stock, $0.001 par value per share, designated as 12% Series E-1
Cumulative Redeemable Convertible Preferred Stock (the "Series E-1 Preferred
Stock"), having the rights, preferences and privileges to be set forth in the
Articles Supplementary to the charter of the Company (the "Series E-1 Articles
Supplementary") attached hereto as Exhibit A, (ii) a new series of preferred
stock, $0.001 par value per share, designated as 12% Series E-2 Cumulative
Redeemable Convertible Preferred Stock (the "Series E-2 Preferred Stock"),
having the rights, preferences and privileges to be set forth in the Articles
Supplementary to the charter of the Company (the "Series E-2 Articles
Supplementary") attached hereto as Exhibit B, and (iii) a new series of
preferred stock, $0.001 par value per share, designated as 12% Series E-3
Cumulative Redeemable Convertible Preferred Stock (the "Series E-3 Preferred
Stock"), having the rights, preferences and privileges to be set forth in the
Articles Supplementary to the charter of the Company (the "Series E-3 Articles
Supplementary" and, together with the Series E-1 Articles Supplementary and the
Series E-2 Articles Supplementary, the "Articles Supplementary") attached hereto
as Exhibit C;
 
C. The Buyer desires to purchase and the Company desires to issue and sell, upon
the terms and conditions set forth in this Agreement, (i) 23,375 shares of the
Series E-1 Preferred Stock (together with any preferred stock issued in
replacement thereof or otherwise with respect thereto in accordance with the
terms thereof, the "Series E-1 Preferred Shares"), (ii) 23,375 shares of the
Series E-2 Preferred Stock (together with any preferred stock issued in
replacement thereof or otherwise with respect thereto in accordance with the
terms thereof, the "Series E-2 Preferred Shares"), (iii) 23,375 shares of the
Series E-3 Preferred Stock (the "Series E-3 Preferred Shares" and, together with
the Series E-1 Preferred Shares and the Series E-2 Preferred Shares, the
"Preferred Shares") and (iv) 3,494,021 shares (the "Common Shares" and, together
with the Preferred Shares, the "Shares") of the Company's common stock, $0.001
par value per share ("Common Stock") for an aggregate purchase price of
ninety-three million and five hundred thousand dollars ($93,500,000) (the
"Purchase Price"); a summary of the terms of the Shares is set forth in the
Letter of Intent executed by the Company and RECP on March 28, 2008;
 

--------------------------------------------------------------------------------


 
D. The Preferred Shares shall have the rights, terms and conditions, and are
convertible into shares of Common Stock, as set forth in the Articles
Supplementary;
 
E. On the Closing Date (as defined below), the parties hereto will execute and
deliver a Registration Rights Agreement (the "Registration Rights Agreement"),
substantially in the form attached hereto as Exhibit D, pursuant to which the
Company has agreed to provide certain registration rights under the 1933 Act and
the rules and regulations promulgated thereunder, and applicable state
securities laws; and
 
F. On the Closing Date, the Company will deliver to the Buyer a certificate
executed by the Secretary of the Company attaching the resolution of the Board
of Directors of the Company granting an exemption to the Buyer from the
ownership limit set forth in Section 6.1.2(a) of the Company's charter.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound, the Company and the Buyer hereby
agree as follows:
 
1. PURCHASE AND SALE OF THE SHARES.
 
A. PURCHASE OF THE SHARES. On the Closing Date (as defined below), the Company
agrees to issue and sell to the Buyer and the Buyer agrees to purchase from the
Company the Preferred Shares and the Common Shares.
 
B. FORM OF PAYMENT. On or prior to the Closing Date, subject to the satisfaction
(or waiver) of all of the terms and conditions set forth herein, and in reliance
on the representations, warranties and covenants set forth or referred to
herein, the Buyer agrees to pay the Purchase Price to the Company, which shall
be $23,375,000 for the Series E-1 Preferred Shares, $23,375,000 for the Series
E-2 Preferred Shares, $23,375,000 for the Series E-3 Preferred Shares and
$23,375,000 for the Common Shares to be issued and sold to it at the Closing (as
defined below), by wire transfer of immediately available funds to the account
designated by the Company at least one (1) business day prior to the Closing
Date, against delivery of duly executed certificates registered in the name of
the Buyer and in the form agreed upon by the Company and the Buyer representing
the Shares which the Buyer is purchasing.
 
C. CLOSING DATE. Subject to the satisfaction (or waiver) of all of the terms and
conditions set forth in Section 5 and Section 6 below, the date and time of the
issuance and sale of the Shares pursuant to this Agreement (the "Closing Date")
shall be 9:00 a.m. EDT on April 4, 2008 (the "Closing").
 
 
2. BUYER'S REPRESENTATIONS AND WARRANTIES. The Buyer represents and warrants to
the Company that:
 
A. INVESTMENT PURPOSE. The Buyer is purchasing the Shares and the shares of
Common Stock issuable upon conversion or otherwise pursuant to the Preferred
Shares (such shares of Common Stock sometimes referred to herein as the
"Conversion Shares" and, collectively with the Shares, the "Securities") for its
own account and not with a present view towards the public sale or distribution
thereof, except pursuant to sales registered or exempted from registration under
the 1933 Act; provided, however, that by making the representation herein, the
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Notwithstanding the foregoing or anything else contained herein to
the contrary, the Securities may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement to the extent such a
pledge is in accordance with applicable laws, including the 1933 Act, and does
not affect the exemption from registration afforded to the offer and sale of the
Securities described herein.
 
2

--------------------------------------------------------------------------------


 
B. ACCREDITED INVESTOR STATUS. RECP owns greater than 95% of the equity
interests of the Buyer and RECP is an institutional "accredited investor" as
that term is defined in Rule 501(a) of Regulation D (an "Accredited Investor").
 
C. RELIANCE ON EXEMPTIONS. The Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities. The Buyer acknowledges that it has reviewed the provisions of Rule
144 (as defined below) and in connection with the sale of the Securities other
than pursuant to an effective registration statement under the 1933 Act will
comply with terms of such rule or another available exemption from registration.
 
D. INFORMATION. The Buyer and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer or its advisors. The Buyer and its advisors have been
afforded the opportunity to ask questions of and receive answers from the
Company. Neither such inquiries nor any other due diligence investigation
conducted by the Buyer or any of its advisors or representatives shall modify,
amend or affect the Buyer's right to rely on the Company's representations and
warranties contained in Section 3 below. The Buyer represents that it has the
financial sophistication to evaluate the risks and merits of, and make an
informed decision with regard to, an investment in the Company and the
Securities. The Buyer understands that its investment in the Securities involves
a significant degree of risk and that it is able to bear the economic risk of an
investment in the Securities.
 
E. GOVERNMENTAL REVIEW. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.
 
3

--------------------------------------------------------------------------------


 
F. TRANSFER OR RE-SALE. The Buyer understands that: (i) except as provided in
the Registration Rights Agreement, the sale or re-sale of the Securities has not
been and is not being registered under the 1933 Act or any applicable state
securities laws, and the Securities may not be sold or transferred unless (A)(1)
the Securities are sold pursuant to an effective registration statement under
the 1933 Act or (2) an exemption from registration under the 1933 Act or any
applicable state securities laws is available and (B) the Securities are sold or
transferred in compliance with certain provisions of the Company's Articles of
Amendment and Restatement, as amended (the "Articles"), relating to the
Company's election to be organized and conduct its operations in a manner
intended to qualify as a real estate investment trust (a "REIT") under the rules
and regulations of the Internal Revenue Code of 1986, as amended (the "Code"),
as described in the Company's reports and filings available on the SEC's
Electronic Data Gathering, Analysis, and Retrieval ("EDGAR") system, including
the Company's Annual Report on Form 10-K for the year ended December 31, 2007,
filed with the SEC on March 13, 2008; (ii) any sale of such Securities made in
reliance on Rule 144 promulgated under the 1933 Act (or a successor rule) ("Rule
144") may be made only in accordance with the terms of said Rule 144 and
further, if said Rule 144 is not applicable, any re-sale of such Securities
under circumstances in which the seller (or the person through whom the sale is
made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act or the
rules and regulations of the SEC promulgated thereunder; and (iii) except as
provided in the Registration Rights Agreement, neither the Company nor any other
person is under any further obligation to register such Securities under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder (in each case, other than pursuant to the
Registration Rights Agreement). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement to the
extent such a pledge is in accordance with applicable laws, including the 1933
Act, and does not affect the exemption from registration afforded to the offer
and sale of the Securities described herein.
 
G. LEGENDS. The Buyer understands that the Shares shall bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates for such Securities):
 
"THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO
DISTRIBUTION AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), OR UNDER STATE SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE
OF CLAUSE (B), IF REQUESTED BY THE ISSUER, UNLESS THE ISSUER RECEIVES AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS."
 
Within three business days of the Company's receipt of an instruction from a
holder to remove the legend set forth above, the legend set forth above shall be
removed and the Company shall issue a certificate without such legend to the
holder of any Security upon which it is stamped, if, unless otherwise required
by applicable state securities laws, (a) such Security is sold pursuant to an
effective registration statement filed under the 1933 Act or otherwise may be
sold pursuant to Rule 144 without any restriction as to the number of securities
as of a particular date that can then be immediately sold, or (b) such holder
provides the Company and its transfer agent with documentation and/or assurances
reasonably satisfactory to each such party that such Security can be sold
pursuant to Rule 144. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any.
 
4

--------------------------------------------------------------------------------


 
Until (i) the Board of Directors of the Company determines it is no longer in
the best interests of the Company to attempt to, or continue to, qualify as a
REIT and (ii) there is an affirmative vote of not less than two-thirds of all of
the votes ordinarily entitled to be cast in the election of directors, voting
together as a single class approving the determination of the Board of Directors
set forth in clause (i) above, the Shares shall bear a legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for such Shares):
 
"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER FOR THE PURPOSE OF THE COMPANY'S ELECTION TO BE SUBJECT TO TAX AS A
REAL ESTATE INVESTMENT TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"). SUBJECT TO THE EXEMPTIONS GRANTED (I) UNDER THE SECURITIES
PURCHASE AGREEMENT DATED APRIL 4, 2008, BETWEEN THE COMPANY AND RECP IV CITE
CMBS EQUITY, L.P., A DELAWARE LIMITED PARTNERSHIP AND SUBSIDIARY OF DLJ REAL
ESTATE CAPITAL PARTNERS IV, L.P., OR (II) PURSUANT TO SECTION 6.1.7 OF THE
ARTICLES OF INCORPORATION OF THE COMPANY NO PERSON MAY (I) BENEFICIALLY OWN OR
CONSTRUCTIVELY OWN SHARES OF COMMON STOCK IN EXCESS OF 9.8% OF THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK, (II) BENEFICIALLY OWN OR CONSTRUCTIVELY OWN
SHARES OF ANY CLASS OR SERIES OF PREFERRED STOCK IN EXCESS OF 9.8% OF THE NUMBER
OF OUTSTANDING SHARES OF SUCH CLASS OR SERIES OF PREFERRED STOCK, (III)
BENEFICIALLY OWN SHARES OF EQUITY STOCK THAT WOULD RESULT IN THE SHARES OF
EQUITY STOCK BEING BENEFICIALLY OWNED BY FEWER THAN 100 PERSONS (DETERMINED
WITHOUT REFERENCE TO ANY RULES OF ATTRIBUTION), OR (IV) BENEFICIALLY OWN OR
CONSTRUCTIVELY OWN SHARES OF EQUITY STOCK THAT WOULD RESULT IN THE COMPANY BEING
"CLOSELY HELD" WITHIN THE MEANING OF SECTION 856(H) OF THE CODE. ANY PERSON WHO
ATTEMPTS TO BENEFICIALLY OWN OR CONSTRUCTIVELY OWN SHARES OF EQUITY STOCK IN
EXCESS OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE COMPANY IN WRITING.
IF THE RESTRICTIONS ABOVE ARE VIOLATED, THE SHARES OF EQUITY STOCK REPRESENTED
HEREBY WILL BE TRANSFERRED AUTOMATICALLY AND BY OPERATION OF LAW TO A TRUST AND
SHALL BE DESIGNATED SHARES-IN-TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE
BENEFICIARIES. ALL CAPITALIZED TERMS IN THIS LEGEND HAVE THE MEANINGS DEFINED IN
THE COMPANY'S ARTICLES OF AMENDMENT AND RESTATEMENT FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND ON MARCH 20, 1998, AS THE SAME
MAY BE FURTHER AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE
RESTRICTIONS ON TRANSFER, WILL BE SENT WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS."
 
5

--------------------------------------------------------------------------------


 
H. OWNERSHIP LIMITATIONS. The Buyer understands, subject to the Exemption, the
restrictions on transfer and ownership of the Company's shares of beneficial
interest included in the Articles and this Agreement as such restrictions relate
to the election by the Company to be taxed as a REIT for United States federal
income tax purposes pursuant to Sections 856 through 860 of the Code (the "REIT
Provisions of the Code"), and as described in the Company's reports and filings
available on the SEC's EDGAR system, including the Company's Annual Report on
Form 10-K for the year ended December 31, 2007, filed with the SEC on March 13,
2008.
 
I. AUTHORIZATION; ENFORCEMENT. This Agreement and the Registration Rights
Agreement have been duly and validly authorized by the Buyer. This Agreement has
been duly executed and delivered on behalf of the Buyer, and this Agreement
constitutes, and upon execution and delivery by the parties of the Registration
Rights Agreement, such agreement will constitute, valid and binding agreements
of the Buyer enforceable in accordance with their terms, subject, in each case,
to applicable bankruptcy, insolvency, reorganization or similar laws affecting
generally the enforcement of creditors' rights and subject to a court's
discretionary authority with respect to the granting of specific performance or
other equitable remedies.
 
J. NO CONFLICTS. The execution and performance of this Agreement does not, and
the execution and performance of the Registration Rights Agreement will not,
conflict with any agreement to which the Buyer is a party or is bound thereby,
any court order or judgment addressed to the Buyer, or the constituent documents
of the Buyer.
 
K. RESIDENCY; ORGANIZATION. The Buyer is a resident of the jurisdiction set
forth immediately below such Buyer's name on the signature pages hereto. The
Buyer is validly existing and in good standing (to the extent the concept
exists) as a limited partnership under laws of the jurisdiction of its
organization.
 
L. USE OF ASSETS. The assets being used by the Buyer to purchase the Securities
do not constitute assets of any employee benefit plan (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended), or any plan (within the meaning of Section 4975 of the Code).
 
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to the Buyer that:
 
6

--------------------------------------------------------------------------------


 
A. NO REGISTRATION. Assuming the accuracy of the representations and warranties
of the Buyer contained in Section 2 and its compliance with the agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Shares to the Buyer in the manner contemplated by this Agreement, to
register the Shares under the 1933 Act.
 
B. NO INTEGRATION. None of the Company or any of its subsidiaries has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any "security" (as defined in the 1933 Act)
that is or will be integrated with the sale of the Shares in a manner that would
require registration under the 1933 Act of the Shares.
 
C. RULE 144A. No securities of the same class (within the meaning of Rule
144A(d)(3) under the 1933 Act) as the Preferred Shares are listed on any
national securities exchange registered under Section 6 of the 1934 Act, or
quoted on an automated inter-dealer quotation system.
 
D. EXCLUSIVE AGREEMENT. The Company has not paid or agreed to pay to any person
any compensation for soliciting another person to purchase any securities of the
Company in connection with the offer and sale of the Shares by the Buyer (except
as contemplated in this Agreement).
 
E. AUTHORIZATION OF THE PURCHASE AGREEMENT. This Agreement has been duly
authorized, executed and delivered by the Company. This Agreement constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization or similar laws affecting generally the enforcement of creditors'
rights and subject to a court's discretionary authority with respect to the
granting of specific performance or other equitable remedies.
 
F. AUTHORIZATION OF THE SHARES. The Shares have been duly authorized and, upon
issuance in accordance with the terms of this Agreement and payment in respect
thereof, will be validly issued, fully paid and non-assessable, and the issuance
of such shares will not be subject to any preemptive or similar rights. The
filing of the Articles Supplementary has been duly authorized.
 
G. AUTHORIZATION OF THE CONVERSION SHARES. The Conversion Shares have been duly
authorized and reserved and, when issued upon conversion of the Preferred Shares
in accordance with the terms thereof, will be validly issued, fully paid and
non-assessable, and the issuance of such shares will not be subject to any
preemptive or similar rights.
 
H. AUTHORIZATION OF THE REGISTRATION RIGHTS AGREEMENT. The Registration Rights
Agreement has been duly authorized, executed and delivered by the Company and is
a valid and binding agreement of, the Company, enforceable against the Company
in accordance with its terms, (i) subject to applicable bankruptcy, insolvency,
reorganization or similar laws affecting generally the enforcement of creditors'
rights and subject to a court's discretionary authority with respect to the
granting of specific performance or other equitable remedies and (ii) subject to
applicable laws affecting the enforceability of provisions imposing a payment
obligation pending the ability of the Company to comply timely with its
registration obligations under the Registration Rights Agreement. Except as
described in the 1934 Act Reports (as defined below), the Company has not
granted or agreed to grant to any person or entity any rights (including
"piggy-back" registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not
expired or been satisfied or waived.
 
7

--------------------------------------------------------------------------------


 
I. NO MATERIAL ADVERSE CHANGE. Except as otherwise disclosed in the Company's
reports (the "1934 Act Reports") filed with the SEC pursuant to Section 13 or 15
of the Securities Exchange Act of 1934, as amended, and all of the rules and
regulations promulgated thereunder (the "1934 Act") and the other filings of the
Company available on EDGAR (together with the 1934 Act Reports, the "SEC
Reports"): (i) there has been no material adverse change, or any development
that could reasonably be expected to result in a material adverse change, in the
condition (financial or otherwise), or in the results of operations, properties,
business or prospects of the Company and its subsidiaries, considered as one
entity (a "Material Adverse Change"); (ii) the Company and its subsidiaries,
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement, except the Management Agreement between the Company
and BlackRock Financial Management, Inc.; and (iii) there has been no dividend
or distribution of any kind declared, paid or made by the Company or, except for
dividends paid by the Company or other subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.
 
J. PREPARATION OF THE FINANCIAL STATEMENTS. The financial statements included in
the Company's Annual Report on Form 10-K for the most recent fiscal year present
fairly the consolidated financial position of the Company and its consolidated
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified. Such financial statements
comply as to form in all material respects with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.
 
K. INCORPORATION AND GOOD STANDING OF THE COMPANY AND ITS SUBSIDIARIES. Each of
the Company and its subsidiaries has been duly organized, is validly existing
and in good standing (to the extent the concept exists) as a corporation or
other business entity under the laws of its jurisdiction of organization and is
duly qualified to do business and in good standing as a foreign corporation or
other business entity in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except,
in each case, where the failure to be so qualified or in good standing (or the
failure of a subsidiary that is not a Significant Subsidiary (as defined below)
to be duly organized or validly existing) could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), results of operations, properties, business
or prospects of the Company and its subsidiaries taken as a whole (a "Material
Adverse Effect"); each of the Company and its subsidiaries has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged and, in the case of the Company, to enter into and
perform its obligations under this Agreement except where the failure to have
such power or authority could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. Exhibit 21 to the Company's Annual Report on
Form 10-K for the most recent fiscal year lists all of the Company's
subsidiaries as of such date. All of the issued and outstanding shares of
capital stock of each subsidiary have been duly authorized and validly issued,
are fully paid and non-assessable and are owned by the Company, directly or
through subsidiaries, free and clear of all liens, encumbrances, equities or
claims, except for such liens, encumbrances, equities or claims ("Encumbrances")
as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect or such Encumbrances as are described in the SEC Reports.
 
8

--------------------------------------------------------------------------------


 
L. CAPITALIZATION AND OTHER CAPITAL STOCK MATTERS. The Company has an authorized
capitalization as set forth in the Company's Annual Report on Form 10-K for the
most recent fiscal year, and all of the issued shares of capital stock of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable, and were issued in compliance with federal and state securities
laws and not in violation of any preemptive right, resale right, right of first
refusal or similar right. All of the Company's options, warrants and other
rights to purchase or exchange any securities for shares of the Company's
capital stock have been duly authorized and validly issued, conform to the
description thereof contained in the Company's Annual Report on Form 10-K for
the most recent fiscal year and were issued in compliance with federal and state
securities laws. The Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from the NYSE to the effect that the
Company is not in compliance with its listing or maintenance requirements.
 
M. NON-CONTRAVENTION OF EXISTING INSTRUMENTS; NO FURTHER AUTHORIZATIONS OR
APPROVALS REQUIRED. (i) Neither the Company nor any of its subsidiaries listed
on Schedule 3(M) hereto (the "Significant Subsidiaries") is in violation of its
charter or by-laws (or similar organizational documents). (ii) Neither the
Company nor any of its subsidiaries (A) is in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement, or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject (each, an "Existing Instrument") or (B) is in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over it or its property or
assets, except in the case of clauses (ii)(A) and (B) above, to the extent any
such conflict, breach, violation or default could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
The execution and delivery of and performance of its obligations under this
Agreement, the Registration Rights Agreement and the Articles Supplementary
(collectively, the "Operative Documents") by the Company, the consummation of
the transactions contemplated hereby and the application of the proceeds from
the sale of the Shares (i) will not conflict with or result in (or constitute an
event which with notice or passage of time would conflict with or result in) a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company and its
subsidiaries, or constitute a default under, any Existing Instrument; (ii) have
been duly authorized by all necessary corporate action and will not result in
any violation of the provisions of the charter or by-laws (or similar
organizational documents) of (A) the Company or (B) any of its subsidiaries; or
(iii) will not result in any violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties or assets,
except in the case of clause (i), (ii)(B) and (ii)(C) above as would not have a
Material Adverse Effect or interfere with the transactions contemplated by this
Agreement.
 
9

--------------------------------------------------------------------------------


 
No consent, approval, authorization or order of, or filing or registration with,
any court or governmental agency or body having jurisdiction over the Company or
any of its Significant Subsidiaries or any of their properties or assets is
required for the execution and delivery of and performance of its obligations
under the Operative Documents by the Company, the consummation of the
transactions contemplated hereby or the application of the proceeds from the
sale of the Shares, except (i) with respect to the transactions contemplated by
the Registration Rights Agreement, as may be required under the 1933 Act and the
rules and regulations promulgated thereunder, and (ii) such as have been
obtained or made by the Company and are in full force and effect under the 1933
Act, applicable state securities or blue sky laws and from the Financial
Industry Regulatory Authority, Inc. (the "FINRA") and the New York Stock
Exchange, Inc. (the "NYSE").
 
N. NO STAMP OR TRANSFER TAXES. To the Company's knowledge, there are no stamp or
other issuance or transfer taxes or other similar fees or charges under federal
law or the laws of any state, or any political subdivision thereof, required to
be paid in connection with the execution and delivery of this Agreement or the
issuance by the Company or sale by the Company of the Shares or upon the
issuance of Conversion Shares upon the conversion of the Preferred Shares.
 
O. NO MATERIAL ACTIONS OR PROCEEDINGS. Except as otherwise disclosed in the SEC
Reports, there are no legal or governmental proceedings pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject that could, in the
aggregate, reasonably be expected to have a Material Adverse Effect or could, in
the aggregate, reasonably be expected to have a material adverse effect on the
performance of this Agreement or the consummation of the transactions
contemplated hereby; and to the Company's knowledge, no such proceedings are
threatened or contemplated by governmental authorities or others.
 
P. LABOR MATTERS. Neither the Company nor any of its subsidiaries has any
employees.
 
Q. INTELLECTUAL PROPERTY RIGHTS. The Company and each of its subsidiaries own or
possess adequate license or other rights to use all patents, trademarks, service
marks, trade names, copyrights, software and design licenses, trade secrets, and
other intangible property rights (collectively, "Intangibles") necessary to
entitle the Company and each of its subsidiaries to conduct their respective
businesses as described in the SEC Reports except where the failure to own or
possess such licenses or rights would not in the aggregate have a Material
Adverse Effect, and neither the Company nor any subsidiary has received written
notice of any infringement of or conflict with (and the Company does not know of
any such infringement of or conflict with) asserted rights of others with
respect to any Intangibles that would have a Material Adverse Effect.
 
10

--------------------------------------------------------------------------------


 
R. ALL NECESSARY PERMITS, ETC. The Company and each of its subsidiaries have
such permits, licenses, franchises, certificates and other approvals or
authorizations of governmental or regulatory authorities ("Permits") as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in SEC Reports, except for any of the
foregoing that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; each of the Company and its subsidiaries has fulfilled
and performed all of its obligations with respect to the Permits, except where
the failure to fulfill or perform would not have a Material Adverse Effect, and
no event has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
could not reasonably be expected to have a Material Adverse Effect.
 
S. TITLE TO PROPERTIES. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of any
and all liens except such as are described in the SEC Reports or such as would
not have, individually or in the aggregate, a Material Adverse Effect; and any
real property and buildings held under lease or sublease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material to, and do not materially interfere
with, the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries. Neither the Company nor any Significant Subsidiary
has received any notice of any claim adverse to its ownership of any real or
personal property or of any claim against the continued possession of any real
property, whether owned or held under lease or sublease by the Company or any
Significant Subsidiary.
 
T. TAX LAW COMPLIANCE. The Company and each subsidiary have accurately prepared
in all material respects and timely filed all material federal, state, foreign
and other tax returns that are required to be filed by it and have paid or made
provision for the payment of all material taxes, assessments, governmental or
other similar charges, including without limitation, all sales and use taxes and
all taxes which the Company or any subsidiary is obligated to withhold from
amounts owing to employees, creditors and third parties, with respect to the
periods covered by such tax returns (whether or not such amounts are shown as
due on any tax return. No material deficiency assessment with respect to a
proposed adjustment of the Company's or any subsidiary's federal, state, local
or foreign taxes is pending or, to the Company's knowledge, threatened. There is
no tax lien, whether imposed by any federal, state, foreign or other taxing
authority, outstanding against the assets, properties or business of the Company
or any subsidiary, except for any such liens that would not, individually or in
the aggregate, have a Material Adverse Effect.
 
U. COMPANY NOT AN "INVESTMENT COMPANY". The Company is not, and after receipt of
payment for the Shares and application of the proceeds will not be, an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.
 
11

--------------------------------------------------------------------------------


 
V. COMPLIANCE WITH REPORTING REQUIREMENTS. The Company is subject to and in full
compliance with the reporting requirements of Section 13 or Section 15(d) of the
1934 Act. The Company has filed all reports required to be filed by it under the
Exchange Act for the 12 months preceding the date hereof on a timely basis, with
the exception of certain Form 4s that were filed late and will be disclosed in
the Company's proxy statement for 2008. Such reports, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
"SEC Reports" and, together with this Agreement and the Schedules to this
Agreement, the "Disclosure Materials." As of their respective dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the 1933 Act and the 1934 Act and the rules and regulations of
the SEC promulgated thereunder, and none of the SEC Reports, when filed by the
Company, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
W. INSURANCE. Except as otherwise disclosed in the SEC Reports, the Company and
its Significant Subsidiaries are insured by recognized, financially sound and
reputable institutions with policies in such amounts and with such deductibles
and covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its Significant Subsidiaries against
theft, damage, destruction, acts of terrorism or vandalism and earthquakes, it
being understood that the only insurance held by the Company and its Significant
Subsidiaries are directors and officers insurance policies. The Company and its
Significant Subsidiaries are in compliance with the terms of such policies and
instruments in all material respects. None of the Company nor any of its
Significant Subsidiaries has reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect. Within the
past twelve months, neither the Company nor any of it Significant Subsidiaries
has been denied any insurance coverage that it has sought or for which it has
applied.
 
X. NO RESTRICTION ON DISTRIBUTIONS. No Significant Subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary's capital stock,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary's property or assets to the
Company or any other subsidiary of the Company, except as described in or
contemplated by the SEC Reports.
 
Y. SECURITIES LAWS.
 
(i) Assuming the accuracy of the Buyer's representations and warranties set
forth in Section 2, the offer, sale and issuance of the Securities as provided
in this Agreement is and is intended to be exempt from the registration
requirements of the 1933 Act pursuant to Section 4(2) thereof.
 
(ii) Neither the Company nor anyone acting on its behalf has offered the
Preferred Shares for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Buyer, which has been offered the Shares as a private sale for
investment.
 
12

--------------------------------------------------------------------------------


 
(iii) None of the Company nor any of its affiliates has offered the Preferred
Shares during the six months prior to the date hereof to anyone other than the
Buyer. The Company has no intention to offer the Preferred Shares during the six
months after the date hereof.
 
(iv) Neither the Company nor any person acting on its behalf has offered or sold
the Shares by any form of general solicitation or general advertising,
including, but not limited to, the following: (A) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio; (B) any website posting or widely
distributed e-mail; or (C) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.
 
Z. NO UNLAWFUL CONTRIBUTIONS OR OTHER PAYMENTS. Neither the Company nor any of
its Significant Subsidiaries, nor, to the knowledge of the Company, any
director, officer, agent, employee or other person associated with or acting on
behalf of the Company or any of its Significant Subsidiaries, has, while acting
on behalf of the Company or any of its Significant Subsidiaries, (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
 
AA. NO CONFLICT WITH MONEY LAUNDERING LAWS. (i) To the best of the Company's
knowledge, the operations of the Company and its Significant Subsidiaries are,
and have been conducted at all times, in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the "Money Laundering Laws") and (ii) no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Significant Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
 
BB. NO CONFLICT WITH OFAC LAWS. Neither the Company nor any of its Significant
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent
or affiliate of the Company or any of its Significant Subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department ("OFAC"); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
 
CC. COMPLIANCE WITH ENVIRONMENTAL LAWS. The Company and each of its subsidiaries
are in compliance with any and all applicable foreign, federal, state and local
laws and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect.
 
13

--------------------------------------------------------------------------------


 
DD. COSTS OF ENVIRONMENTAL COMPLIANCE. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, singly or in the aggregate, have a Material Adverse
Effect.
 
EE. NO OUTSTANDING LOANS OR OTHER INDEBTEDNESS. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the members of any of
their families, except as disclosed in the SEC Reports.
 
FF. SARBANES-OXLEY COMPLIANCE. There is and has been no failure on the part of
the Company, and to the Company's knowledge, any of the Company's directors or
officers, in their capacities as such, to comply with the provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.
 
GG. INTERNAL CONTROLS AND PROCEDURES. The Company maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the 1934 Act) that complies with the requirements of the 1934 Act and has
been designed by the Company's principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles. The Company's internal control over financial reporting
is effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting. Since the date of the latest audited
financial statements included in the Company's Annual Report on Form 10-K for
the most recent fiscal year, there has been no change in the Company's internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company's internal control over financial
reporting.
 
HH. DISCLOSURE CONTROLS. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act) that
comply with the requirements of the 1934 Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Company and its Significant Subsidiaries is made known to the Company's
principal executive officer and principal financial officer by others within
those entities; and such disclosure controls and procedures are effective to
perform the functions for which they were established.
 
14

--------------------------------------------------------------------------------


 
II. STOCK OPTIONS. Except as described in the SEC Reports, with respect to the
stock options (the "Stock Options") granted pursuant to the stock-based
compensation plans of the Company and its subsidiaries (the "Company Stock
Plans"), (i) each Stock Option designated by the Company or the relevant
subsidiary of the Company at the time of grant as an "incentive stock option"
under Section 422 of the Code, so qualifies, (ii) each grant of a Stock Option
was duly authorized no later than the date on which the grant of such Stock
Option was by its terms to be effective (the "Grant Date") by all necessary
corporate action, including, as applicable, approval by the board of directors
of the Company or the relevant subsidiary of the Company (or a duly constituted
and authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto, (iii)
each such grant was made in accordance with the terms of the Company Stock
Plans, the 1934 Act and all other applicable laws and regulatory rules or
requirements, including the rules of the New York Stock Exchange and any other
exchange on which the securities of the Company or the relevant subsidiary of
the Company are traded, (iv) the per share exercise price of each Stock Option
was equal to or greater than the fair market value of a share of Common Stock on
the applicable Grant Date and (v) each such grant was properly accounted for in
accordance with GAAP in the consolidated financial statements (including the
related notes) of the Company and disclosed in the Company's filings with the
SEC in accordance with the 1934 Act and all other applicable laws. Neither the
Company nor any of its Significant Subsidiaries has knowingly granted, and there
is no and has been no policy or practice of the Company or any of its
subsidiaries of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Company or its subsidiaries or their results
of operations or prospects.
 
JJ. SUBSIDIARIES. The subsidiaries listed on Schedule 3(JJ) attached hereto are
the only significant subsidiaries of the Company as defined by Rule 1-02 of
Regulation S-X.
 
KK. TAX STATUS. The Company has been, and upon the sale of the Securities
pursuant to this Agreement will continue to be, organized and operated in
conformity with the requirements for qualification and taxation as a REIT under
the REIT Provisions of the Code, for all taxable years commencing with its
taxable year of formation. The proposed method of operation of the Company as
described in the SEC Reports will enable the Company to continue to meet the
requirements for qualification and taxation as a REIT under the Code. The
Company currently intends to continue to operate in a manner which would permit
it to qualify as a real estate investment trust under the Code and no actions
have been taken (or not taken which are required to be taken) which would cause
such qualification to be lost. The Company is not currently, and will use its
commercially reasonable efforts to operate in such a manner that it does not to
become, a “United States real property holding corporation” (a “USRPHC”) as
defined in Code Section 897(c)(2).
 
LL. RELATED PARTY TRANSACTIONS. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company, on the other hand, that is
required to be described by the 1933 Act, 1934 Act or the rules and regulations
thereunder in the SEC Reports which is not so described. The Company is not
currently a "pension-held REIT" within the meaning of Code Section 856(h)(3)(D)
and the Treasury Regulations promulgated thereunder.
 
15

--------------------------------------------------------------------------------


 
MM. OWNERSHIP LIMITATIONS. The Company has taken all actions necessary to exempt
(the “Exemption”) the Buyer, RECP and direct and indirect owners thereof
(together, the “Exempt Shareholders”) and Qualified Transferees (as defined in
Exhibit E) from the ownership limitation set forth in section 6.1.2(a) of the
Articles (the “Ownership Limit”) with respect to the acquisition and ownership
of the Exempted Stock (as defined in Exhibit E), subject the terms and
conditions as set forth in that certain letter from the Company to Buyer dated
the date hereof regarding the Exemption (the “Exemption Letter”), in the form
attached hereto as Exhibit E.
 
4. COVENANTS.
 
A. BEST EFFORTS. The parties shall use their reasonable best efforts to satisfy
timely each of the conditions described in Sections 5 and 6 of this Agreement.
 
B. FORM D; BLUE SKY LAWS. If required, the Company agrees to file a Form D with
respect to the Securities as required under Regulation D of the 1933 Act and to
provide a copy thereof to each Buyer promptly after such filing. The Company
shall take such action as the Company shall reasonably determine is necessary to
qualify the Securities for issuance and sale to the Buyer at the date of
issuance pursuant to this Agreement under applicable securities or "blue sky"
laws of the states of the United States (or to obtain an exemption from such
qualification).
 
C. REPORTING STATUS; ELIGIBILITY TO USE FORM S-3. The Common Stock is registered
under Section 12(g) of the 1934 Act. So long as the Buyer beneficially owns any
of the Securities, the Company shall timely file all reports required to be
filed with the SEC pursuant to Section 13, 14 or 15(d) of the 1934 Act, and the
Company shall not, so long as the Buyer beneficially owns any of the Securities,
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination. The Company currently meets, and, so long as the Buyer beneficially
owns any of the Securities, will take reasonable action to continue to meet, the
"registrant eligibility" requirements set forth in the general instructions to
Form S-3 under the 1933 Act.
 
D. RESERVATION OF SHARES. The Company shall at all times have authorized, and
reserved for the purpose of issuance, a sufficient number of shares of Common
Stock to provide for the full conversion of the outstanding Preferred Shares and
issuance of the Conversion Shares in connection therewith.
 
E. LISTING. Following registration thereof under the 1933 Act, the Company shall
promptly secure the listing of the Conversion Shares upon each national
securities exchange or automated quotation system, if any, upon which shares of
Common Stock are then listed (subject to official notice of issuance) and, so
long as the Buyer or its assigns owns any of the Securities, shall maintain, so
long as any other shares of Common Stock shall be so listed, such listing of the
Conversion Shares.
 
F. NO INTEGRATION. The Company shall not make any offers or sales of any
security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the 1933
Act or cause the offering of Securities to be integrated with any other offering
of securities by the Company for the purpose of any stockholder approval
provision applicable to the Company or its securities.
 
16

--------------------------------------------------------------------------------


 
G. CONSENTS AND APPROVALS. No approval, authorization, consent or order of or
filing with any federal, state or local governmental or regulatory commission,
board, body, authority or agency is required in connection with (i) the
execution, delivery and performance by the Company of this Agreement, the
Articles Supplementary, the Registration Rights Agreement, the consummation of
the transactions contemplated hereby and thereby or (ii) the sale and delivery
of the Preferred Shares, other than (x) such as have been obtained, or will have
been obtained at the Closing, under the 1933 Act or the 1934 Act and (y) any
necessary qualification under the applicable securities or blue sky laws.
 
H. TAX STATUS. The Company (i) will use its best efforts to operate in a manner
in accordance with the requirements for qualification and taxation as a REIT and
(ii) will use its commercially reasonable efforts not to become a USRPHC. In the
event of the taking or proposed taking of any action that would cause any
representation set forth in Section 3(KK) to be incorrect if made as of any date
following the Closing, the Company shall use reasonable efforts to notify the
undersigned prior to the taking of such action.
 
I. INVESTMENT COMPANY. The Company will conduct its affairs in such a manner so
as to ensure that the Company is not an "investment company" or an entity
subject to regulation as an investment company within the meaning of the 1940
Act.
 
J. RESERVATION OF COMMON SHARES. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to this Agreement
and the Articles Supplementary in such amount as may be required to fulfill its
obligations to issue such Conversion Shares under this Agreement and the
Articles Supplementary. In the event that at any time the then authorized shares
of Common Stock are insufficient for the Company to satisfy its obligations to
issue such Conversion Shares under this Agreement and the Articles
Supplementary, the Company shall promptly take such actions as may be required
to increase the number of authorized shares.
 
K. SECURITIES LAWS DISCLOSURE; PUBLICITY. The Company shall, at or before 9:00
a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby. On or before April 7, 2008, the Company shall
file a Current Report on Form 8-K with the SEC (the "8-K Filing") describing the
terms of the transactions contemplated by this Agreement and including as
exhibits to such Current Report on Form 8-K the Operative Documents in the form
required by the Exchange Act.
 
L. FIRPTA DIVIDENDS. The Company will use its commercially reasonable efforts to
notify Buyer within 30 days prior to the record date of any dividend which the
Company believes will be treated as a distribution to stockholders described in
Section 897(h)(1) of the Code (determined without regard to the second sentence
in said section).
 
17

--------------------------------------------------------------------------------


 
M. ADDITIONAL TAX MATTERS. The Company shall not, unless and until there is a
final “determination” to the contrary within the meaning of Section 1313(a) of
the Code, (i) treat any of the Preferred Shares as having been issued with a
redemption premium that is required to be included in taxable income prior to
the redemption of such Preferred Shares, (ii) treat a failure to adjust the
conversion ratio of any class of Preferred Shares as a constructive distribution
with respect to such class of Preferred Shares, and (iii) treat dividends in
arrears with respect to the Preferred Shares as constructively received for U.S.
federal income purposes if such dividends were not declared or paid.
 
5. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL. The obligation of the Company
hereunder to issue and sell the Preferred Shares to the Buyer at the Closing is
subject to the satisfaction (or waiver), on or before the Closing Date, of each
of the following conditions thereto, provided that these conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion by prior delivery of written notice of such waiver to the Buyer:
 
A. The Buyer shall have executed this Agreement and the Registration Rights
Agreement, and delivered the same to the Company.
 
B. The Buyer shall have delivered the Purchase Price in accordance with Section
1(B) above.
 
C. The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a particular date and in such case shall be true and correct as of that
particular date), and the Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Closing Date.
 
D. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
6. CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE. The obligation of the Buyer
hereunder to purchase the Shares at the Closing is subject to the satisfaction
(or waiver), on or before the Closing Date, of each of the following conditions,
provided that these conditions are for the Buyer's sole benefit and may be
waived by the Buyer at any time in its sole discretion by prior delivery of
written notice by the Buyer to the Company:
 
A. The Company shall have executed this Agreement and the Registration Rights
Agreement, substantially in the form attached hereto as Exhibit D, and delivered
the same to the Buyer and all covenants, agreements and conditions contained
therein that are required to have been performed or complied with on or prior to
the Closing, shall have been performed or complied with or waived in writing by
the Buyer.
 
B. The Company shall have delivered to the Buyer duly executed certificates
representing the Shares in accordance with Section 1(B) above.
 
18

--------------------------------------------------------------------------------


 
C. The Articles Supplementary shall be in substantially the form attached hereto
as Exhibits A, B, and C, and shall have been accepted for filing with the SDAT,
and a copy thereof certified by the SDAT shall have been made available to the
Buyer, and the Articles Supplementary shall be in full force and effect without
modification.
 
D. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a particular date and in such case shall be true and correct as of that
particular date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Company at or
prior to the Closing Date.
 
E. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement, nor shall any action, suit or proceeding be pending or
threatened with respect thereto.
 
F. Trading in the Common Stock on the NYSE shall not have been suspended by the
SEC or the NYSE.
 
G. The Company shall have obtained all requisite consents of or approvals from
federal, state and any other governmental authority of competent jurisdiction or
any self-regulatory organization having authority over the matters contemplated
hereby necessary to consummate the transactions contemplated by this Agreement
and issue the Securities and permit the utilization of the proceeds of the
Shares as described herein.
 
H. There shall be no pending (of which an employee of the Company has received
service or notice of process) or threatened action, suit, investigation,
litigation or proceeding affecting the Company or any of the subsidiaries before
any Governmental Authority ("Litigation"), that would be reasonably likely to
result in an adverse decision that could (A) have a Material Adverse Effect or
(B) restrain, prevent or impose materially adverse conditions upon the
transactions contemplated by this Agreement.
 
I. The Buyer shall have received the following, addressed to it and in form and
substance reasonably satisfactory to it:
 
(i) certified copies of the resolutions adopted by the Board of Directors of the
Company authorizing the execution, delivery and performance of this Agreement,
the Registration Rights Agreement, the Articles Supplementary and each of the
other agreements, instruments and transactions contemplated hereby or thereby
including the issuance and sale of the Securities;
 
(ii) certified copies of the Articles and By-laws of the Company as in effect at
the Closing;
 
19

--------------------------------------------------------------------------------


 
(iii) a certificate of the Secretary of the Company dated the Closing Date, as
to the incumbency and signatures of the officers executing this Agreement and
all instruments executed pursuant hereto;
 
(iv) an Officer's Certificate, dated as of the Closing Date, of the Company to
the effect set forth in Sections 6(A) (with respect to performance and
compliance with the covenants, agreements and conditions of this Agreement),
6(D), 6(G) and 6(H); and
 
(v) the opinion of each of (A) Skadden, Arps, Slate, Meagher & Flom LLP and (B)
Miles & Stockbridge, P.C., Maryland counsel to the Company, each in a form
reasonably acceptable to the Buyer and its counsel; and
 
(vi) a tax opinion reasonably acceptable to Buyer and its counsel addressed to
Buyer from Skadden, Arps, Slate, Meagher & Flom LLP, dated as of the Closing
Date, opining that commencing with the Company's initial taxable year that ended
on December 31, 1998, the Company was organized in conformity with the
requirements for qualification as a REIT under the Code, and its actual method
of operation through the Closing Date has enabled, and its proposed method of
operation will enable it to meet the requirements for qualification and taxation
as a REIT. Such tax opinion shall be based upon customary representations made
by the Company and the Company’s subsidiaries in an officer’s certificate that
is reasonably acceptable to Buyer.
 
J. All matters relating to this Agreement, the Registration Right Agreement, the
Securities and the transactions contemplated hereby and thereby and the legal
and organizational structure of the Company shall be reasonably satisfactory
from a legal point of view to the Buyer, and the Buyer shall have received such
additional certificates, legal opinions and other documentation as it may have
reasonably requested with respect to this Agreement, the Registration Right
Agreement, the Securities and the transactions contemplated hereby and thereby.
 
K. Andrew P. Rifkin shall have been appointed to the Company's Board of
Directors.
 
7. INDEMNIFICATION
 
A. The Company shall indemnify and hold harmless the Buyer and its respective
directors, officers, employees, agents, affiliates, successors and permitted
assigns from and against any and all (x) liabilities, losses, claims or damages
("Loss") and (y) out-of-pocket expenses, including without limitation reasonable
attorneys' fees and expenses ("Expense") incurred by such party in connection
with (i) the Company's breach or failure to perform its obligations and
covenants under this Agreement, the Articles Supplementary, the Registration
Rights Agreement or in connection with the enforcement by the Buyer of any of
the Company's obligations or covenants hereunder or thereunder including the
enforcement of this indemnity and (ii) any breach of any warranty or the
inaccuracy of any representation, or misrepresentation or omission, made by the
Company in this Agreement.
 
20

--------------------------------------------------------------------------------


 
B. The Buyer shall indemnify and hold the Company and its trustees, officers,
employees, agents, affiliates, successors and permitted assigns harmless from
and against any and all Losses and Expenses incurred by the Company in
connection with (i) the Buyer's breach or failure to perform its obligations
under this Agreement, or in connection with the enforcement by the Company of
any of the Buyer's obligations or covenants hereunder or thereunder including
the enforcement of this Indemnity and (ii) any breach of any warranty or the
inaccuracy of any representation, or misrepresentation or omission, made by the
Buyer in this Agreement.
 
C. If a party believes that any of the persons entitled to indemnification under
this Section 7 has suffered or incurred any Loss or incurred any Expense, such
party shall notify the indemnifying party promptly in writing describing such
Loss or Expense, the amount thereof, if known, and the method of computation of
such Loss or Expense, all with reasonable particularity and containing a
reference to the provisions of this Agreement, the Articles Supplementary, the
Registration Rights Agreement, or any certificate delivered pursuant hereto in
respect of which such Loss or Expense shall have occurred; provided, however,
that the omission by such indemnified party to give notice as provided herein
shall not relieve the indemnifying party of its indemnification obligation under
this Section 7 except to the extent that such indemnifying party is materially
prejudiced as a result of such failure to give notice. If any action at law or
suit in equity is instituted against a third party with respect to which any of
the persons entitled to indemnification under this Section 7 intends to claim
any liability or expense as Loss or Expense under this Section 7, any such
person shall promptly notify the indemnifying party of such action or suit as
specified in this Section 7(C) and in Section 7(D); provided, however, that the
omission by such indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its indemnification obligation under this
Section 7 except to the extent that such indemnifying party is materially
prejudiced as a result of such failure to give notice.
 
D. In the event of any claim for indemnification hereunder resulting from or in
connection with any claim or legal proceeding by a third party, the indemnified
persons shall give notice thereof to the indemnifying party not later than 20
business days prior to the time any response to the asserted claim is required,
if possible, and in any event within 15 days following the date such indemnified
person has actual knowledge thereof; provided, however, that the omission by
such indemnified party to give notice as provided therein shall not relieve the
indemnifying party of its indemnification obligation under this Section 7 except
to the extent that such indemnifying party suffers a material Loss as a result
of such failure to give notice. In the event of any such claim for
indemnification resulting from or in connection with a claim or legal proceeding
by a third party, the indemnifying party may, at its sole cost and expense,
assume the defense thereof; provided, however, that counsel for the indemnifying
party, who shall conduct the defense of such claim or legal proceeding, shall be
reasonably satisfactory to the indemnified party; and provided, further, that if
the defendants in any such actions include both the indemnified persons and the
indemnifying party and the indemnified persons shall have reasonably concluded
based on a written advice of counsel that there may be legal defenses or rights
available to them which have not been waived and are in actual or potential
conflict with those available to the indemnifying party, the indemnified persons
shall have the right to select one law firm reasonably acceptable to the
indemnifying party to act as separate counsel, on behalf of such indemnified
persons, at the expense of the indemnifying party. Unless the indemnified
persons are represented by separate counsel pursuant to the second proviso of
the immediately preceding sentence, if an indemnifying party assumes the defense
of any such claim of legal proceeding, such indemnifying party shall not consent
to entry of any judgment, or enter into any settlement, that (a) is not subject
to indemnification in accordance with the provisions of this Section 7, (b)
provides for injunctive or other nonmonetary relief affecting the indemnified
persons or (c) does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such indemnified persons of an unconditional
release from all liability with respect to such claim or legal proceeding,
without the prior written consent of the indemnified person (which consent, in
the case of clauses (b) and (c), shall not be unreasonably withheld); and
provided, further, that unless the indemnified persons are represented by
separate counsel pursuant to the second proviso of the immediately preceding
sentence, the indemnified persons may, at their own expense, participate in any
such proceeding with the counsel of their choice without any right of control
thereof. So long as the indemnifying party is in good faith defending such claim
or proceeding, the indemnified persons shall not compromise or settle such claim
or proceeding without the prior written consent of the indemnifying party, which
consent shall not be unreasonably withheld. If the indemnifying party does not
assume the defense of any such claim or litigation in accordance with the terms
hereof, the indemnified persons may defend against such claim or litigation in
such manner as they may deem appropriate, including, without limitation,
settling such claim or litigation (after giving prior written notice of the same
to the indemnifying party) on such terms as the indemnified persons may deem
appropriate, and the indemnifying party will promptly indemnify the indemnified
persons in accordance with the provisions of Section 7.
 
21

--------------------------------------------------------------------------------


 
8. GOVERNING LAW; MISCELLANEOUS.
 
A. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby ("Related Proceedings") may be instituted in the federal
courts of the United States of America located in the Borough of Manhattan in
the City of New York or the courts of the State of New York in each case located
in the Borough of Manhattan in the City of New York (collectively, the
"Specified Courts"), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a "Related Judgment"), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party's address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.
 
B. COUNTERPARTS; SIGNATURES BY FACSIMILE. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
C. HEADINGS. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
22

--------------------------------------------------------------------------------


 
D. SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.
 
E. ENTIRE AGREEMENT; AMENDMENTS. This Agreement and the Schedules, Exhibits and
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. This Agreement supersedes and replaces any understanding of the parties
reflected in the Equity Investment Letter of Intent, dated March 28, 2008,
between the Company and RECP, and in the event of any conflict with the terms or
provisions therein, the terms and provisions of this Agreement prevail. No
provision of this Agreement may be waived other than by an instrument in writing
signed by the party to be charged with enforcement and no provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Buyer. No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all the parties to
this Agreement.
 
F. NOTICES. Any notices required or permitted to be given under the terms of
this Agreement shall be sent overnight by express mail or delivered personally
or by courier (including an overnight delivery service) or by facsimile and
shall be effective upon receipt, if delivered by overnight express mail,
personally or by courier (including an overnight delivery service) or by
facsimile, in each case addressed to a party. The addresses for such
communications shall be:
 
 
If to the Company:
 
Anthracite Capital, Inc.
40 East 52nd Street
New York, New York 10022
Facsimile No.: (212) 810-8765
Attn: Richard M. Shea
 
With copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile No.: (212) 735-2000
Attn: Matthew J. Mallow, Esq.
 
If to the Buyer to:


RECP IV Cite CMBS Equity, L.P.
c/o DLJ Real Estate Capital Partners
Credit Suisse
 
23

--------------------------------------------------------------------------------


 
11 Madison Avenue
New York, New York 10010
Facsimile No.: (646) 935-7700
Attn: Bill Helm
 
With copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Facsimile No.: (212) 969-2900
Attn: Bruce L. Lieb, Esq.
 
Each party shall provide written notice to the other party of any change in
address.
 
G. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other; provided, that, subject to
Section 2(F), the Buyer may assign its rights and obligations hereunder to a
subsidiary of Buyer or to any person that purchases Securities in a private
transaction from the Buyer or to any of its "affiliates," as that term is
defined under the 1934 Act, without the consent of the Company; provided,
further, however, that the transferee has agreed in writing to be bound by the
provisions of this Agreement and acknowledges the assignment provisions of the
Registration Rights Agreement with such transferee becoming a "Buyer" under this
Agreement with all of the rights and obligations the Buyer has hereunder and the
Company shall have been notified of the name and address of the transferee.
 
H. THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
I. FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
J. NO STRICT CONSTRUCTION. The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
K. EXPENSES. Each of the parties hereto shall pay its own costs and expenses in
connection with the transactions contemplated hereby, whether or not such
transactions shall be consummated, except as shall be explicitly provided
otherwise in the Registration Rights Agreement; provided, however, that the
Company will reimburse the Buyer upon the earlier of (i) the Closing and (ii)
the date this Agreement is terminated other than by reason of a default by Buyer
for up to $75,000 of its expenses and fees related to the transactions
contemplated by this Agreement, including the reasonable fees of its legal
counsel to be reflected in an invoice to be delivered to the Company on the
Closing Date.
 
24

--------------------------------------------------------------------------------


 
L. SURVIVAL. The agreements and covenants set forth in Sections 3, 4, 7 and 8
shall survive the closing hereunder notwithstanding any due diligence
investigation conducted by or on behalf of the Buyer.
 
M. KNOWLEDGE CLAUSES. As used in this Agreement, the phrases "to the Company's
knowledge," "to the knowledge of the Company" and phrases of similar import
means the knowledge of the Chief Executive Officer, President, any Vice
President and the Chief Financial Officer of the Company, after reasonable
investigation and inquiry commensurate with that of a reasonable person holding
such position with a public company in the ordinary course of business.
 
N. VALIDITY. If fulfillment of any provision of this Agreement, at the time such
fulfillment shall be due, shall transcend the limit of validity prescribed by
law, then the obligation to be fulfilled shall be reduced to the limit of such
validity; and if any clause or provision contained in this Agreement operates or
would operate to invalidate this Agreement, in whole or in part, then such
clause or provision only shall be held ineffective, as though not herein
contained, and the remainder of this Agreement shall remain operative and in
full force and effect.
 
O. CONFIDENTIALITY. The Company has provided and may continue to provide certain
Confidential Information to the Buyer. The Buyer agrees that it will not
disclose the Confidential Information to any other person except: (i) to its
affiliates, directors, officers, partners, employees and advisors who need to
know the information in connection with the transactions described in this
Agreement or compliance with the terms hereof (collectively, the "Authorized
Representatives"), it being understood that the Buyer shall advise the
Authorized Representatives of the confidential nature of the Confidential
Information and shall instruct the Authorized Representatives to maintain the
confidentiality of such information; and (ii) if required to do so by applicable
law or regulation or regulatory, administrative or legal process (including,
without limitation, by oral questions, interrogatories, requests for
information, subpoena of documents, civil investigative demand or similar
process or the rules and regulations of the Securities and Exchange Commission
or any stock exchange having jurisdiction over the Buyer). The Buyer hereby
confirms that it is aware that the United States securities laws prohibit any
person who has material non-public information about a company from purchasing
or selling securities of such company. This provision shall terminate on the
date that such information is no longer Confidential Information within the
meaning of this provision.
 

 
(i)
"Confidential Information" shall mean all information disclosed by the Company
to the Buyer or its Authorized Representatives relating to the Company and the
transactions described herein but excludes information that: (i) was already in
the possession of the Buyer or its Authorized Representatives before being
disclosed by the Company; (ii) is or becomes available to the public other than
as a result of a disclosure by the Buyer or its Authorized Representatives in
breach of this Agreement; (iii) was or is developed by the Buyer or its
Authorized Representatives without the use of Confidential Information; or (iv)
is or becomes available to the Buyer or its Authorized Representatives from a
third party not known by such recipient to be in breach of any legal obligation
not to disclose such information.

 
25

--------------------------------------------------------------------------------


 
P. ORDINARY COURSE OF BUSINESS. Notwithstanding anything in this Agreement to
the contrary, neither the Credit Suisse Group nor any of its affiliates shall be
restricted in any way from engaging in any brokerage, investment advisory,
financial advisory, anti-raid advisory, financing, asset management, trading,
market making, arbitrage and other similar activities conducted in the ordinary
course of its business.
 
Q. DEFINITIONS.
 
(i) "Trading Day" means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed or quoted on a Trading Market (other than the OTC Bulletin Board),
a day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not listed
or quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
(ii) "Trading Market" means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.


26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Agreement to be
duly executed as of the date first above written.
 
 
ANTHRACITE CAPITAL, INC.





By: 
/s/ Christopher A. Milner
   
Name:      Christopher A. Milner
   
Title         Chief Executive Officer
 



27

--------------------------------------------------------------------------------


 

RECP IV CITE CMBS EQUITY, L.P.


 

By: 
/s/ James D. Allen
   
Name:      James D. Allen
   
Title         Vice President



ADDRESS:         c/o DLJ Real Estate Capital Partners
Credit Suisse
11 Madison Avenue
New York, New York 10010




AGGREGATE SUBSCRIPTION AMOUNT: $93,500,000
Number of Series E-1 Preferred Shares: 23,375
Number of Series E-2 Preferred Shares: 23,375
Number of Series E-3 Preferred Shares: 23,375
Number of shares of Common Stock: 3,494,021
 
28

--------------------------------------------------------------------------------


 